        Case 1:16-cr-00019-PGG Document 125 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

MAALIK ALIM JONES,                                             16 Cr. 19 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference in this action previously

scheduled for October 6, 2020 is adjourned to November 5, 2020 at 12:00 p.m.

Dated: New York, New York
       September 23, 2020
